Citation Nr: 1809230	
Decision Date: 02/12/18    Archive Date: 02/23/18

DOCKET NO.  12-35 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Phoenix, Arizona


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and sleep disturbance.


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 2008 to March 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.  Jurisdiction is currently held by the RO in Phoenix, Arizona.  The Board previously remanded this matter in September 2016 and August 2017.

The Veteran testified at a March 2016 Travel Board hearing before a Veterans Law Judge (VLJ).  In July 2017, the Board issued a letter informing the Veteran that the VLJ who presided over the March 2016 Board hearing was no longer with the Board.  The letter advised the Veteran of the option of testifying at a hearing before another VLJ who would decide the claim.  38 C.F.R. §§ 20.707, 20.717 (2017).  In correspondence that same month, the Veteran responded that he did not want a new Board hearing.

The Board finds there has been substantial compliance with its August 2017 remand directives.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998)) violation when the examiner made the ultimate determination required by the Board's remand.)


FINDINGS OF FACT

1. The Veteran has a current diagnosis of narcissistic personality disorder; the preponderance of the evidence indicates that he does not have a current diagnosis of an acquired psychiatric disorder to include depression and sleep disturbance.

2. A personality disorder is not a disease or injury for VA compensation purposes.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder, to include depression and sleep disturbance, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 5103, 5107 (2012); 38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2017).

2. Personality disorders are not a disease or injury subject to service connection.  38 U.S.C. §§ 1110, 5103, 5103(A) (2012); 38 C.F.R. § 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.	Duty to Notify and Assist

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.	Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

When there is an approximate balance of positive and negative evidence regarding any material issue, reasonable doubt will be resolved in favor of the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102.

The Veteran claims that he has depression and sleep disturbance caused by his active duty service.

A December 2008 service treatment record reported that the Veteran made statements that he did not want to live.  However, during the evaluation, the Veteran admitted that he did not want to die but just wanted to get out of the Army and felt that making this statement would ultimately result in immediate discharge.  The Veteran was diagnosed with adjustment disorder, with accompanying anxiety and depressed mood.  In a January 2009 service treatment record, the Veteran complained of symptoms of depression and a desire to be released from the military.  The Veteran underwent medication therapy and he was referred for command evaluation.

In a February 2011, the Veteran was afforded a VA examination for his claim.  The Veteran reported symptoms of depression and sleep impairment.  Upon examination, the Veteran was diagnosed with depressive disorder, insomnia, and a personality disorder.  The examiner noted prior diagnoses of adjustment disorder with anxiety and depression in service, precipitated by his military enrollment.  However, the examiner opined that the Veteran's current depression and sleep impairment were not related to his in-service adjustment disorder because the precipitating event, military enrollment, was no longer a factor.  The Board notes that in a September 2016 Board remand, this opinion was found to be inadequate as the examiner did not address the Veteran's claims of continuing symptoms after service.

In a July 2011 VA treatment note, the Veteran was diagnosed with depression not otherwise specified and cluster B traits.  In a separate July 2011 VA treatment note, the Veteran was diagnosed with schizophrenia, major depression, and cluster B traits.  In an October 2014 VA treatment note, the Veteran was diagnosed with adjustment disorder with depressed mood, mood disorder not otherwise specified, and ruled out cluster B personality.   

In March 2016, the Veteran testified at his Board hearing that following service he felt afraid and was unable to attend class.  He also stated that he started seeing things and was unable to rejoin the community overall.  The Veteran said that he went to Hawaii and ended up homeless, and attempted suicide at least seven times at this point.  

In October 2016, the Veteran was afforded another VA examination for his claim.  The Veteran was diagnosed with unspecified personality disorder.  The examiner opined that the Veteran's psychiatric disorder was less likely than not incurred in or caused by service because the Veteran's reported symptoms during military service were caused by stressors that were no longer present.  Further, the examiner stated that the Veteran's current symptoms of depression and anxiety were more likely than not secondary to an unspecified personality disorder that more likely than not predated military service.  Again, the Board found this opinion inadequate in an August 2017 Board remand as the examiner failed to comply with the September 2016 remand which instructed the examiner to address the Veteran's complaints of continuity of symptomatology and his testimony as a whole.

In November 2017, the Veteran was afforded a third VA examination for his claim.  The Veteran was diagnosed with narcissistic personality disorder.  The examiner opined that it was less likely than not hat the Veteran's personality disorder was incurred in, caused by, or aggravated by his active duty military service or service-related exposures.  The examiner reasoned that the Veteran presently met DSM-5 criteria for narcissistic personality disorder as evidenced by an enduring pattern of inner experience and behavior that deviates markedly from the expectations of the Veteran's culture; grandiosity (in fantasy or behavior); need for admiration; and lack of empathy beginning by early adulthood; preoccupation with thoughts of unlimited success; self-focus; a sense of entitlement (demonstrated via behavior and thought); and arrogance that is present in a variety of contexts.  The Veteran's personality disorder was assessed to result in clinically significant distress and moderate to significant impairment in social and occupational functioning.  The examiner stated that the Veteran's narcissistic personality disorder was a progression of the prior diagnosed unspecified personality disorder as further interview, review of records and objective psychological testing has assisted in clarifying the nature of the already existing personality disorder.  The examiner also stated that the Veteran was not in service long enough, nor was he exposed to stressors that would have been significant enough to promote the onset or exacerbation of a personality disorder.  Rather, it was more likely than not that the personality disorder existed prior to service and developed secondary to a chaotic upbringing, possible abuse by his father, and perceived family abandonment.  Instead, the Veteran's personality disorder was more likely than not one of the key factors in his inability to appropriately negotiate his military service, thus leading to his early separation from the Army.

The examiner further found that based on the present exam, the Veteran did not meet the DSM-IV or 5 diagnostic criteria for an additional mental disorder diagnosis (i.e., anxiety, depression, insomnia, adjustment disorder, thought disorder).  The distress and tension the Veteran endorsed was assessed to be secondary to his personality disorder and the internal and interpersonal chaos that was generated by his maladaptive characterological issues, versus another psychological condition.  The examiner said that this assessment was consistent with the prior October 2016 VA examination as well as his longitudinal treatment and evaluation record, which noted cognitions and behaviors consistent with a personality disorder and subsequent distress.  Based on the present exam, the examiner said that the diagnosis of narcissistic personality disorder best represented the Veteran's mental status and longitudinal presentation.  

The examiner noted that the Veteran's medical record indicated a diagnosis of depression and anxiety, which appeared to have been confirmed based on his treatment history and self-report.  Additional comprehensive evaluation, including multiple iterations of psychological testing, comprehensive record review (both treatment and military personnel records), and independent evaluation by multiple examiners have confirmed a diagnosis of personality disorder as his primary diagnosis.  The examiner stated that it was not uncommon for there to be diagnostic variability in the record of an individual with personal disorder secondary to the mercurial nature of their emotions, the presence of marked impulsivity and in the case of the Veteran, the transitory nature of his care.  In regards to the Veteran's case, his maladaptive personality characteristics have been noted continuously in his record since he initiated treatment and have served to muddy the clinical picture over time.  As such, psychological testing can be helpful in confirming the diagnostic picture and adding breadth to the diagnostic process.  The Veteran's reported symptoms of depression and anxiety are assessed to be subsumed under his personality disorder diagnosis.  

Finally, the examiner stated that as noted in the synopsis above, the Veteran was not in service long enough, nor was he exposed to stressors that would have been significant enough to promote the onset or exacerbation of a personality disorder.  Rather, it was more likely than not that the personality disorder existed prior to service and developed secondary to a chaotic upbringing, possible abuse by his father, and perceived family abandonment.  

The Board notes service connection cannot be granted for a personality disorder because a personality disorder does not constitute a disease or injury for compensation purposes.  See 38 C.F.R. § 4.127.  The Board also acknowledges service connection may be granted for a mental disorder superimposed on a personality disorder; however, the record does not establish a mental disorder has been superimposed on the Veteran's diagnosed personality disorder in this case.  See 38 C.F.R. § 4.127.  The Veteran's treatment records include references to possible psychiatric diagnoses, but the Board finds that based on the record as a whole, these diagnoses are actually symptoms of the Veteran's personality disorder.  

In sum, the preponderance of evidence indicates the Veteran has a personality disorder, as opposed to an acquired psychiatric disorder.  The Board acknowledges the Veteran's contentions that his acquired psychiatric disorder, to include depression and sleep disturbances, is related to service.  The Veteran is considered competent to report the observable manifestations of his claimed disability.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) ("ringing in the ears is capable of lay observation"); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (lay testimony iterating knowledge and personal observations of witness are competent to prove that claimant exhibited certain symptoms at particular time following service).  However, the Veteran is not competent to opine on the diagnosis or etiology of his disabilities.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In this case, the etiology of an acquired psychiatric disorder, to include depression and sleep disturbance, is a complex medical question that is not within the competence of a layperson.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).

Finally, there is no evidence that establishes a mental disorder was superimposed on the currently diagnosed personality disorder.  As the preponderance of evidence is against the claim, the benefit-of-the doubt doctrine does not apply, and the Veteran's claim for service connection for an acquired psychiatric disorder must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include depression and sleep disturbance is denied.




____________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


